ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_04_EN.txt. SEPARATE OPINION OF JUDGE MORELLI
[Translation ]

I concur in the Court’s affirmative reply to the question submitted
to it by the United Nations General Assembly. I also agree with
the way in which the Court has disposed of most of the particular
points which it thought necessary to consider concerning the con-
formity of the resolutions relating to the Emergency Force and
to the operations in the Congo with the Charter. I think however
that the Court did not need to go into these particular points,
because an affirmative answer to the question as formulated by
the General Assembly does not in my view depend on the con-
formity of those resolutions with the Charter.

I

1. I should like first of all to indicate what in my view are the
criteria by which the task that the Court has to perform is to be
determined.

The question referred to the Court has a clearly defined subject,
namely whether the expenditures authorized in certain General
Assembly resolutions, relating to the operations undertaken in
pursuance of certain other resolutions of the General Assembly and
the Security Council, constitute “expenses of the Organization”
within the meaning of Article 17, paragraph 2, of the Charter of
the United Nations.

That being the question submitted to the Court, the Court must
remain within the bounds of that question, and it is that question
alone which the Court must answer in the operative provisions of
its Opinion. It is for the organ empowered to request an opinion of
the Court to frame in full freedom the question to be submitted to
the Court, and that organ is consequently free to give the question
the scope which it considers most suitable.

According to the amendment proposed by the French delegation
in the General Assembly, the scope of the question ought to have
been broader, and the question ought to have been worded as follows:

“Were the expenditures authorized, etc. ... decided on in con-
formity with the provisions of the Charter and, ‘if so, do they consti-
tute ‘expenses of the Organization’ within the meaning of Article 17,
paragraph 2, of the Charter of the United Nations?”’

If such an amendment had been adopted the Court would have.
been bound, by the actual terms of the request for advisory opinion,
to consider in the first place the question of the conformity of

69
OPIN. OF 20 VII 62 (SEP. OPIN. JUDGE MORELLI) 217

certain resolutions with the Charter, and the Courut wold have had
to dispose of this question in the operative provisions of its Opinion.
The French amendment having been rejected, it follows that the
question of the conformity with the Charter of the resolutions
concerned must be regarded as not forming the subject of the
request for advisory opinion. This means that the Court is not
bound by the actual terms of the request for opinion to consider
that question and that it could not, in any case, dispose of it in the
operative provisions of the Opinion.

2. However, the question which is the subject of the request for
opinion is one thing; another are the various questions which the
Court must necessarily consider and dispose of in the reasons for
the Opinion in order to be able to arrive at an answer to the ques-
tion submitted to it.

It is exclusively for the Court to decide, in the process of its
reasoning, what are the questions which have to be solved in order
to answer the question submitted to it. While, as is stated above,
the organ requesting the opinion is quite free as regards the formu-
lation of the question to be submitted to the Court, it cannot,
once that question has been defined, place any limitations on the
Court as regards the logical processes to be followed in answering
it. That organ cannot therefore exclude the possibility of the Court’s
dealing with a question which the Court might consider it neces-
sary to answer in order to perform the task entrusted to it. Nor
can the organ requesting the opinion oblige the Court to presuppose
any particular answer to a preliminary question. Any limitation
of this kind would be unacceptable because it would prevent the
Court from performing its task in a logically correct way.

However, in the present case there is nothing either in the text
of the request for opinion or in the debates which preceded the
adoption of that request by the General Assembly which shows an
intention on the part of the Assembly to limit in any way the Court’s
freedom to select the path to be followed in answering the question
submitted to it. No limitation of this sort, which would be quite
unacceptable, could be inferred from the rejection of the French
amendment. By rejecting that amendment the Assembly did no
more than quite legitimately define the question which is the sub-
ject of its request to the Court.

Therefore, even according to the request for advisory opinion,
the Court is free to consider or not consider the question of the
conformity of the resolutions with the Charter (or the other
question, which does not necessarily coincide with the former, of
the validity of the resolutions). This freedom can however be
understood only as subordinated both to the rules of law and logic
by which the Court is bound and also to the objective which the

70
OPIN. OF 20 VII 62 (SEP. OPIN. JUDGE MORELLI) 218

Court must pursue, which is the solution of the question submitted
to it. In the present case that question relates solely to the legal
characterization of certain expenditures. The Court would therefore
be obliged to consider either the question of the conformity of the
resolutions with the Charter, or the question of the validity of the
resolutions, should it recognize that it is necessary to dispose of
one or other of these questions in order to answer the question of
the characterization of the expenditures. Should the Court on the
contrary not recognize any such necessity, it should refrain from
considering the questions referred to above.

IT

3. For the consideration of the question submitted to the Court
it is desirable to draw a very general distinction between three
different categories of resolutions which may be adopted by the
organs of the United Nations.

(a) First from the logical and chronological standpoint, there
are (or may be) resolutions in which some activity is decided on or
recommended. Such are the General Assembly and Security
Council resolutions concerning the Emergency Force and the opera-
tions in the Congo.

{b) Secondly, there are resolutions in which the General Asembly,
when approving the budget under Article 17, paragraph 1, author-
izes expenditures. Such resolutions may be related to resolutions
of the first category. This is so in the case of the Emergency Force
and the operations in the Congo. But General Assembly resolutions
authorizing expenditures may also be independent of any previous
resolution. This happens in the case of United Nations activities
directly provided for by the Charter.

(c) Thirdly, there are the resolutions by which the General
Assembly apportions the expenses among the Members under
Article 17, paragraph 2.

This distinction, which is purely schematic, does not exclude
the possibility that a resolution falling within one of these catego-
ries may be the inferential result of another resolution falling in
a different category. In particular, a resolution authorizing a cer-
tain expenditure may have to be considered as implied in the
resolution by which the General Assembly apportions the same
expense under paragraph 2 of Article 17. In this case, the first
of the two resolutions must be regarded as a resolution adopted
by the Assembly on the basis of paragrpah 1 and not paragraph 2
of Article 17.
OPIN. OF 20 VII 62 (SEP. OPIN. JUDGE MORELLI) 219

4. The question submitted to the Court is whether the expendi-
tures authorized in certain General Assembly resolutions constitute
“expenses of the Organization”. Reference is made to paragraph
2 of Article 17 of the Charter. This reference defines the subject
of the question submitted to the Court, and means that an affirma-
tive reply to the question implies the following consequences:
(1) that the expenses referred to must be borne by the Members;
(2) that the General Assembly is empowered to apportion those
expenses among the Members.

The General Assembly has in fact adopted resolutions in which
the expenses in question have been apportioned among the Mem-
bers. The Court however has not to pronounce either on the validity
or on the effects of such resolutions, because the question submitted
to it relates to a point logically prior to the apportionment; it is
directed solely to the characterization of the expenditures as ex-
penses of the Organization within the meaning of Article 17,
paragraph 2.

Such being the problem submitted to the Court, it is not possible
to envisage its settlement by saying that it is for the Assembly to
decide whether an expenditure is or is not an expense of the Organ-
ization within the meaning of Article 17, paragraph 2, and that
in the present case the Assembly has expressly or impliedly so
characterized the expenditures relating to the Emergency Force
and the operations in the Congo. Indeed, even if the view were
taken that the General Assembly’s characterization of an expendi-
ture as an expense of the Organization within the meaning of
paragraph 2 of Article 17 is in any case final and binding upon the
Members, and that the Members have consequently no possibility
of disputing the validity of such characterization by alleging its
non-conformity with the rules of the Charter, such a view would
not prevent the Court from verifying whether the General Assembly’s
express or implied characterization of the expenses relating to
the Emergency Force and the operations in the Congo is correct or
not. This is for the very simple reason that it is precisely such
verification which constitutes the subject of the request for advisory
opinion made by the Assembly itself to the Court.

5. I am of the view that the question of what expenditures con-
stitute “expenses of the Organization” within the meaning of
Article 17, paragraph 2, can be answered only by taking that
paragraph in relation with paragraph x of the same Article 17.
The link between the two first paragraphs of Article 17 shows
in my view that the “expenses of the Organization” referred to in
paragraph 2 can be only expenditures which the General Assembly
has authorized when approving the budget under paragraph 1.

The term ‘“‘budget” used in paragraph 1 is not accompanied by
any restriction (such as that in paragraph 3, which refers to the

72
OPIN. OF 20 VII 62 (SEP. OPIN. JUDGE MORELLI) 220,

“administrative budgets” of the specialized agencies), and must be
understood in the widest sense. It means all the budgets of the
Organization—not only the ordinary or administrative budgets,
but also the extraordinary budgets. The fact is that paragraph 1
of Article 17 confers on the Assembly a general and exclusive
competence in budgetary matters..

It follows that the ‘‘expenses of the Organization” referred to
in paragraph 2 are all the expenditures which the General Assembly
has authorized in any way whatever when approving the budget
under paragraph 1. I have no need to repeat that authorization
of an expenditure may be the inferential result of the resolution
in which the General Assembly apportions that expense among
the Members.

6. It is however quite clear that according to paragraph 1 of
Article 17 the General Assembly may not act in an arbitrary man-
ner when it approves the budget. It can authorize only certain
expenditures, that is to say, expenditures which are concerned in
some way with the Organization. It can be seen from this that there
is a concept of expenses of the Organization which must be regarded
as underlying paragraph 1.

It must be observed, however, that the two concepts of expenses
of the Organization, that implicit in paragraph 1 and that which is
used in terms in paragraph 2, are different. The first indicates the
expenses which may be authorized by the Assembly, the second
indicates the expenses which are to be borne by the Members as
apportioned by the Assembly. Not only do the two concepts have
different purposes, but they refer to subjects which are not coinci-
dental, in spite of the relationship between the first two paragraphs
of Article 17. The concept of “expenses of the Organization”
which is used in terms in paragraph 2 to indicate the expenses
which are to be borne by the Members as apportioned by the Gen-
eral Assembly relates not to the expenses which the Assembly may
authorize but rather to the expenses which have in fact been
authorized by the Assembly.

The question submitted to the Court is only whether certain
expenditures do or do not constitute ‘expenses of the Organiza-
tion’ within the meaning of Article 17, paragraph 2. The question
does not relate (or at any rate does not directly relate) to the other
concept of expenses of the Organization implicitly referred to in
paragraph I of Article 17, that is to say, the expenses which may
be authorized by the General Assembly.

I have said that the “expenses of the Organization’’ referred to
in Article 17, paragraph 2, are the expenditures which the General
Assembly has authorized when approving the budget under para-
graph 1 of that Article. But this is far from disposing of the ques-
tion referred to the Court. The term approval of the budget (and

73
OPIN. OF 20 VII 62 (SEP. OPIN. JUDGE MORELLI) 221

hence authorization of expenses) can be used to indicate only valid
approval. It follows that to characterize an expenditure as an ex-
pense of the Organization within the meaning of Article 17, para-
graph 2, necessarily presupposes the validity of the General As-
sembly resolution in which that expenditure was authorized.

But the question may arise whether it is sufficient to stop short
at the problem of the validity of the authorization of the expendi-
ture, or whether it is necessary to go further back and examine also
the validity of any acts of the Organization which decided on or
recommended the activity to which the authorized expenditure
relates. In other words, in the present case, the question may arise
whether it is also necessary to examine the validity of the General
Assembly and Security Council resolutions establishing the Emer-
gency Force and deciding on the operations in the Congo. Moreover,
since the Emergency Force was established by a resolution adopted
by the General Assembly in pursuance of the Uniting for Peace reso-
lution of 3 November 1950, the question may even arise whether
the validity of that resolution also must be verified.

As will be seen, this raises the rather delicate problem of the
validity of the acts of the United Nations. It is my view that this
problem cannot be avoided at least as far as the resolutions in
which the General Assembly authorized the expenditures in ques-
tion are concerned. It will 5e seen later if and how consideration
also has to be given to the validity of the earlier resolutions.

7. The rules under which in any legal system the problem of the
validity of legal acts is considered face two different requirements.
On the one hand there is the requirement of legality, that is to say,
conformity of the act with the legal rule. Exclusive consideration
of that requirement would have as its consequence the denial of
any value to an act not in conformity with the legal rule. On the
other hand, however, there is the requirement of certainty, which
would be very seriously jeopardized if the validity of a legal act
were at all times open to challenge on the ground of its non-con-
formity with the legal rule.

The two opposed requirements which I have indicated have been
happily reconciled in national legal systems, particularly as regards
the acts of public authorities and, even more so, as regards adminis-
trative acts.

It must first of ail be observed that in municipal law there are a
whole number of cases in which the non-conformity of an act
with the legal rule constitutes a mere irregularity having no effect
on the validity of the act. But there are more serious cases where
lack of conformity, on the contrary, entails the invalidity of the
act. Such invalidity may well constitute absolute nullity, operating

74
OPIN. OF 20 VII 62 (SEP. OPIN. JUDGE MORELLI) 222

ipso jure, so that the act which it affects produces no legal effects.
However, in municipal law cases of absolute nullity are of a quite
exceptional character. In general, the invalidity of acts in municipal
law, and in particular administrative acts, involves not the nullity
{absolute nullity), but rather the voidability of the act. A voidable
act is an act which, in spite of the defects by which it is vitiated,
produces all its effects as long as it is not annulled by the competent
organ. It is only as a result of being annulled that the act loses,
retroactively, its effectiveness. This aspect of invalidity of an
administrative act as voidability in municipal law is closely linked
with the system of the means of recourse open in such municipal
law against the illegitimacy of administrative acts, and which
have to be used in a prescribed form and within a fixed time-limit.

It follows that an administrative act, even though vitiated by a
defect of such a nature as to entail invalidity, may in spite of that
produce all the effects proper to a completely valid act: not only
temporary, but also permanent, effects. First, this occurs wherever
the existing remedies are not made use of in the manner and within
the time-limits prescribed. Secondly, the same occurs when the
competent supervisory organ, although the matter has been properly
referred to it, does not recognize the defect by which the act is
objectively vitiated. Itis precisely by prescribing on the one hand
forms and time-limits in which the existing remedies against ille-
gitimate acts may be sought, and by conferring on the other hand
finality on the supervision exercised by the competent authority,
that municipal law ensures that the requirement of certainty in
connection with legal situations arising from administrative acts
shall be satisfactorily met.

8. In the case of acts of international organizations, and in
particular the acts of the United Nations, there is nothing compara-
ble to the remedies existing in domestic law in connection with
administrative acts. The consequence of this is that there is no
possibility of applying the concept of voidability to the acts of the
United Nations. If an act of an organ of the United Nations had
to be considered as an invalid act, such invalidity could constitute
only the absolute nullity of the act. In other words, there are only
two alternatives for the acts of the Organization: either the act
is fully valid, or it is an absolute nullity, because absolute nullity
is the only form in which invalidity of an act of the Organization
can occur. An act of the Organization considered as invalid would
be an act which had no legal effects, precisely because it would be
an absolute nullity. The lack of effect of such an act could be alleged
and a finding in that sense obtained at any time.

75
OPIN. OF 20 VII 62 (SEP. OPIN. JUDGE MORELLI) 223

It must be recognized that there may be cases in which an act of
the Organization would have to be considered as invalid, and
therefore as an absolute nullity, with the rather serious consequences
which I have just indicated. The problem is to determine what
these cases are. As will be seen, this is a question of construction of
the rules determining the conditions for a legal act which are of
the nature of absolute requirements, that is to say where failure
to satisfy the condition constitutes an essential defect involving
the invalidity of the act.

In dealing with such a question of construction, the nature and
significance of the invalidity which may be held to attach to an
act of the Organization must never be lost sight of, such invalidity
constituting, as has been seen, the absolute nullity and not the voi-
dability of the act. This prevents the conditions for the validity
of acts of the Organization being given an extension similar to that
of the conditions for the validity of acts under municipal law, and
in particular administrative acts. If, ignoring the difference between
the nature of the invalidity of domestic administrative acts (voi-
dability) and the nature of the invalidity of acts of the United
Nations (absolute nullity), the same extension were given to the
conditions for the validity of both these classes of act, very serious
consequences would result for the certainty of the legal situations
arising from the acts of the Organization. The effectiveness of such
acts would be laid open to perpetual uncertainty, because of the
lack in the case of acts of the Organization of the means by which
the need for certainty is satisfied in connection with administrative
acts under domestic law.

This makes it necessary to put a very strict construction on the
rules by which the conditions for the validity of acts of the Organiza-
tion are determined, and hence to regard to a large extent the non-
conformity of the act with a legal rule as a mere irregularity having
no effect on the validity of the act. It is only in especially serious
cases that an act of the Organization could be regarded as invalid,
and hence an absolute nullity. Examples might be a resolution
which had not obtained the required majority, or a resolution vi-
tiated by a manifest excés de pouvoir (such as, in particular, a
resolution the subject of which had nothing to do with the purposes
of the Organization).

It is otherwise in the case, for example, of violation of the rules
governing competence. The violation of such rules in domestic law
involves the invalidity of the act in the usual form of voidability.
For the reasons I have given, the violation of the rules concerning
competence by an organ of the United Nations cannot entail the
voidability of the act; but the same violation does not have the
much more serious effect of the absolute nullity of the act. This
means that the failure of the act to conform to the rules concerning
competence has no influence on the validity of the act, which

76
OPIN. OF 20 VII 62 ( SEP.OPIN. JUDGE MORELLI) 224

amounts to saying that each organ of the United Nations is the
judge of its own competence.

g. The restrictive application of the concept of invalidity to the
resolutions in which the General Assembly authorized the expen-
ditures in question in this case must in my view lead to a conclu-
sion upholding the full validity of those resolutions.

It has already been said that the General Assembly may not in
this field act in an arbitrary way. The Assembly is bound by the
provisions of the Charter which it must interpret and apply cor-
rectly. Under these rules, the Assembly is required to establish
and appreciate correctly a body of factual circumstances. It must
also verify the validity of the resolutions of the different United
Nations organs concerning the activity to which the expenditure
to be authorized or not relates; this naturally has to be done in
accordance with the very restrictive criteria indicated above.

However, it is one thing to say that the General Assembly is
bound by the rules of the Charter and by the actual facts or legal
situations to which those rules relate; it would be quite another to
say that this obligation on the General Assembly has its sanction
in the invalidity of resolutions of the Assembly not in conformity
with that obligation. For the latter it would be necessary to show
that the legal rule concerning the approval of the budget and hence
authorization of expenses by the General Assembly (the rule aris-
ing from Article 17, paragraph 1, of the Charter) makes the validity
of the Assembly’s resolution dependent both on conformity of the
resolution with the provisions of the Charter and on the correct-
ness of the Assembly’s ascertainment of situations of fact or of
law in any way relevant. It is my view that this is not possible.

In my view it is not possible to suppose that the Charter leaves it
open to any State Member to claim at any time that an Assembly
resolution authorizing a particular expense has never had any
legal effect whatever, dn the ground that the resolution is based
on a wrong interpretation of the Charter or an incorrect ascer-
tainment of situations of fact or of law. It must on the contrary
be supposed that the Charter confers finality on the Assembly’s
resolution irrespective of the reasons, whether they are correct
or not, on which the resolution is based; and this must be so even
in a field in which the Assembly does not have true discretionary
power.

10. Once the validity of the resolutions in which the General
Assembly authorized the expenditures relating to the Emergency
Force and the operations in the Congo has been recognized, it will
be seen that the question of validity does not arise at all in connec-

77
OPIN. OF 20 VII 62 (SEP. OPIN. JUDGE MORELLI) 225

tion with the resolutions which are presupposed by those I have
just mentioned, that is to say, the resolutions by which the General
Assembly established the Emergency Force and the Security
Council decided on the operations in the Congo.

If the question of the validity of these latter resolutions were to
be examined independently and in general terms, that is to say, as
regards all the effects which those resolutions seek to produce, it
would have to be answered in the affirmative, for reasons similar
to those which I have given in connection with the validity of the
General Assembly resolutions authorizing the expenditures. But
the problem of the validity of those resolutions, which might be
called the basic resolutions, does not arise at all in connection with
the answer to be given to the question submitted to the Court.

For the purposes of that question, the basic resolutions have not
to be taken into account as regards the totality of their effects.
They constitute only circumstances which the Assembly had to
have regard to and satisfy itself as to the existence of. For reasons
that I have indicated, the examination by the Assembly of the
validity of the basic resolutions for the purpose of authorizing the
relevant expenses is final. In consequence, the validity of the
basic resolutions cannot be challenged with the purpose of chal-
lenging the validity of the Assembly resolutions authorizing the
expenses; that would be so even on the supposition (which in my
view must be dismissed) of the validity of the basic resolutions
having to be denied in respect of their other effects.

To say that in order to authorize a particular expenditure the
General Assembly must inter alia satisfy itself of the validity of
the resolutions concerning the activity to which the expenditure
relates, and that its judgment is final, does not mean that the
General Assembly exercises true supervision over those resolutions.
This is because the General Assembly’s examination does not relate
to the resolutions in question as far as the whole of their effects is
concerned, but relates to those resolutions only as a circumstance
which the General Assembly has to take into account with a
view to authorizing expenditure. The finality of the Assembly’s
judgment is but an aspect of the finality of the authorization of the
expenditure.

11. My reasoning may be summarized in the following proposi-
tions:

(1) “Expenses of the Organization”, within the meaning of
Article 17, paragraph 2, of the Charter are expenses which have
been validly authorized by the General Assembly under paragraph 1
of that Article;

(2) The resolutions in which the General Assembly authorized
the expenditures relating to the Emergency Force and the opera-
tions in the Congo are valid resolutions, irrespective of the validity
of the General Assembly and Security Council resolutions by which

78
OPIN. OF 20 VII 62 (SEP. OPIN. JUDGE MORELLI) 226
the Emergency Force was established and the operations in the
Congo decided upon;

(3) Consequently, the expenditures relating to the Emergency
Force and the operations in the Congo constitute “expenses of the
Organization” within the meaning of Article 17, paragraph 2,
of the Charter.

(Signed) Gaetano MoRELLI.

79
